


EXHIBIT 10.1


















UNDERWRITING AGREEMENT
AMERICAN CAPITAL MORTGAGE INVESTMENT CORP.
(a Maryland corporation)
12,000,000 Shares of Common Stock


Dated: March 13, 2012








    






--------------------------------------------------------------------------------




AMERICAN CAPITAL MORTGAGE INVESTMENT CORP.
(a Maryland corporation)
12,000,000 Shares of Common Stock
(Par Value $0.01 Per Share)
UNDERWRITING AGREEMENT
March 13, 2012
Citigroup Global Markets Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
UBS Securities LLC
Wells Fargo Securities, LLC


c/o Deutsche Bank Securities Inc.
60 Wall Street, 41st Floor
New York, NY 10005-2836


As Representatives of the several Underwriters


Ladies and Gentlemen:
American Capital Mortgage Investment Corp., a Maryland corporation (the
“Company”) and American Capital MTGE Management, LLC, a Delaware limited
liability company and manager of the Company (the “Manager”), confirm their
agreement with each of the Underwriters named in Schedule I hereto
(collectively, the “Underwriters,” which term shall also include any underwriter
hereinafter substituted as provided in Section 10 hereof), for whom Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., UBS Securities LLC and Wells Fargo Securities, LLC are acting
as representatives (in such capacity, if and as applicable, the
“Representatives”), with respect to (i) the sale by the Company and the purchase
by the Underwriters, acting severally and not jointly, of 12,000,000 shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) and
(ii) the grant by the Company to the Underwriters, acting severally and not
jointly, of the option described in Section 2(b) hereof to purchase all or any
part of 1,791,650 additional shares of Common Stock to cover over-allotments, if
any. The aforesaid 12,000,000 shares of Common Stock (the “Initial Securities”)
to be purchased by the Underwriters and all or any part of the 1,791,650 shares
of Common Stock subject to the option described in Section 2(b) hereof (the
“Option Securities”) are hereinafter called, collectively, the “Securities.”
The Company and the Manager understand that the Underwriters propose to make a
public offering of the Securities as soon as the Representatives deem advisable
after this Agreement has been executed and delivered.
Promptly after execution and delivery of this Agreement, the Company will
prepare and file a prospectus in accordance with the provisions of Rule 430A
(“Rule 430A”) of the 1933 Act Regulations (as




--------------------------------------------------------------------------------




defined below) and paragraph (b) of Rule 424 (“Rule 424(b)”) of the 1933 Act
Regulations.
Section 1.Representations and Warranties.


(a)Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter as of the date hereof, as of the Applicable Time
referred to in Section 1(a)(v) hereof, as of the Closing Time referred to in
Section 2(c) hereof, and as of each Date of Delivery (if any) referred to in
Section 2(b) hereof, and agrees with each Underwriter, as follows:


(i)Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S‑11 (File No. 333‑179647), including a related preliminary prospectus,
for the registration of the Securities under the Securities Act of 1933, as
amended (the “1933 Act”); the Company satisfies all eligibility requirements for
use of Form S‑11 as contemplated by such registration statement and this
Agreement; such registration statement, as amended on or prior to the Applicable
Time (as defined below), has been declared effective by the Commission under the
1933 Act and the rules and regulations of the Commission under the 1933 Act (the
“1933 Act Regulations”); the Company has complied to the Commission's
satisfaction with all requests of the Commission for additional or supplemental
information with respect to such registration statement or otherwise; no stop
order suspending the effectiveness of such registration statement or any part
thereof has been issued and no proceeding for that purpose has been initiated
or, to the knowledge of the Company, threatened by the Commission, and no notice
of objection of the Commission to the use of such form of registration statement
or any post-effective amendment thereto has been received by the Company; the
various parts of such registration statement, including all exhibits thereto and
any prospectus relating to the Securities that is filed with the Commission and
deemed by virtue of Rule 430A under the 1933 Act to be part of such registration
statement (any such information that was omitted from such registration
statement at the time it became effective but that is deemed to be a part of and
included in such registration statement pursuant to Rule 430A under the 1933 Act
is referred to as “430A Information”), each as amended at each time such part of
the registration statement became effective, are hereinafter collectively called
the “Registration Statement”; each preliminary prospectus used in connection
with the offering of the Securities that omitted Rule 430A Information is herein
called, a “Preliminary Prospectus”; the final prospectus, and any amendments or
supplements thereto, relating to the Securities prepared and filed with the
Commission pursuant to Rule 424(b) under the 1933 Act is hereinafter called the
“Prospectus”; any reference to any amendment or supplement to any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include any
post-effective amendment to the Registration Statement; any registration
statement filed pursuant to Rule 462(b) of the 1933 Act Regulations is herein
referred to as the “Rule 462(b) Registration Statement,” and after such filing
the term “Registration Statement” shall include the rule 462(b) Registration
Statement.


(ii)No order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus has been issued by the Commission and no proceeding for any of
those purposes have been instituted or are pending or, to the knowledge of the
Company (without further inquiry), threatened. The Registration Statement, any
Rule 462(b) Registration Statement and any post-effective amendments thereto at
the time of filing thereof and at the time each became effective, complied and
will comply in all material respects with the requirements of the 1933 Act and
the 1933 Act Regulations and did not and will not, at the time of effectiveness
for purposes of Section 11 of the 1933 Act, as such section applies to the
Underwriters, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.




--------------------------------------------------------------------------------






(iii)Neither the Prospectus nor any supplements thereto (including any
prospectus wrapper), at the time the Prospectus or any such amendment or
supplement was issued and at the Closing Time (and, if any Option Securities are
purchased, at the Date of Delivery), included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(iv)Each Preliminary Prospectus, the Prospectus and any amendments or
supplements thereto, at the time each was filed with the Commission, complied in
all material respects with the 1933 Act and the 1933 Act Regulations and each
Preliminary Prospectus delivered to the Underwriters for use in connection with
this offering and the Prospectus was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”), except to the extent
permitted by Regulation S-T.


(v)For the purposes of this Agreement, the “Applicable Time” means 7:45 p.m.
(New York City time) on March 13, 2012. The applicable Issuer General Use Free
Writing Prospectus(es) (as defined below) issued at or prior to the Applicable
Time and each Preliminary Prospectus issued at or prior to the Applicable Time,
as most recently amended or supplemented immediately prior to the Applicable
Time, taken together (collectively, and, with respect to any Securities,
together with the information included on Schedule II hereto, all considered
together, the “General Disclosure Package”), as of the Applicable Time, the
Closing Time and each Date of Delivery (if any), do not and will not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and any individual Issuer Limited Use Free
Writing Prospectus, as supplemented by and taken together with the General
Disclosure Package, as of such Applicable Time, the Closing Time and each Date
of Delivery (if any), does not and will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


As used in this subsection and elsewhere in this Agreement:
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Securities that (i) is required to be filed with the Commission by the Company,
(ii) is a “road show that is a written communication” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission or (iii)
is exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Securities or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company's records pursuant to Rule 433(g).
“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a Bona Fide Electronic Road Show (as defined below)), as evidenced
by its being specified in Schedule III hereto.
“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.
The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the General
Disclosure Package, the Prospectus or any




--------------------------------------------------------------------------------




Issuer Free Writing Prospectus made in reliance upon and in conformity with the
Underwriter Content (as hereinafter defined).
Any “bona fide electronic road show,” as defined in Rule 433, made available by
the Company was in compliance with Rule 433(d)(8)(ii) (the “Bona Fide Electronic
Road Show”) such that no filing of any “road show” (as defined in Rule 433(h))
is required in connection with the offering of the Securities.
(vi)Issuer Free Writing Prospectus. Each Issuer Free Writing Prospectus, as of
its issue date and at all subsequent times through the completion of the public
offer and sale of the Securities or until any earlier date that the issuer
notified or notifies the Representatives as described in Section 3(e), did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement, the
General Disclosure Package or the Prospectus, and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.


(vii)Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus, at the time they were or
hereinafter are filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”), and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”).


(viii)Ineligible Issuer. At the time of filing the Registration Statement, any
Rule 462(b) Registration Statement and any post-effective amendments thereto, at
the earliest time thereafter that the Company or another offering participant
made a bona fide offer (within the meaning of Rule 164(h)(2) of the 1933 Act
Regulations) of the Securities and as of the date of this Agreement (with such
date being used as the determination date for purposes of this clause), the
Company was not and is not an ineligible issuer (as defined in Rule 405 under
the 1933 Act), without taking account of any determination by the Commission
pursuant to Rule 405 under the 1933 Act that it is not necessary that the
Company be considered an ineligible issuer (as defined in Rule 405 under the
1933 Act).


(ix)Independent Accountants. Ernst & Young LLP, who certified the financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, is, and was during the period
covered by its report, an independent public accounting firm as required by the
1933 Act and the 1933 Act Regulations, the 1934 Act, the 1934 Act Regulations,
and the Public Company Accounting Oversight Board (United States).


(x)Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related notes, present fairly the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders' equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved. The selected financial data included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus present fairly the information shown therein and was compiled on a
basis consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus. Any disclosures contained in the




--------------------------------------------------------------------------------




Registration Statement, the General Disclosure Package or the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G under the 1934 Act
and Item 10 of Regulation S-K under the 1933 Act), to the extent applicable.


(xi)No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus (in each case exclusive of any amendments or
supplements thereto subsequent to their respective dates), except as otherwise
stated therein, as of the date hereof and the Closing Time (and, if any Option
Securities are purchased, at the Date of Delivery) (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings and business affairs or business prospects of the Company together with
its subsidiaries, all of which are listed on Schedule IV attached hereto (each,
a “Subsidiary,” and collectively, the “Subsidiaries”), considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its Subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its Subsidiaries
considered as one enterprise, (C) there has been no obligation, contingent or
otherwise, directly or indirectly incurred by the Company or any of its
Subsidiaries considered as one enterprise that would reasonably be expected to
have a Material Adverse Effect and (D)  except for regular quarterly dividends
on the Common Stock in amounts per share that are consistent with past practice,
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock or repurchase or redemption by the
Company of any class of its capital stock.


(xii)Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Maryland and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure, individually or in the aggregate, so to qualify or to
be in good standing would not result in a Material Adverse Effect.


(xiii)Good Standing of Subsidiaries. Each Subsidiary is duly incorporated or
organized and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with requisite power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement, the General Disclosure Package and
the Prospectus, and to consummate the transactions contemplated hereby. Each
Subsidiary is duly qualified as a foreign corporation, limited liability
company, partnership or trust to transact business and is in good standing in
each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, all
of the issued and outstanding equity interests in each Subsidiary have been duly
authorized and validly issued, are fully paid and non‑assessable and are owned
by the Company, directly or indirectly, free and clear of any security
interests, mortgages, pledges, liens, encumbrances, claims or equitable
interests; none of the outstanding equity interests in any Subsidiary was issued
in violation of, or subject to, any preemptive right, co‑sale right,
registration right, right of first refusal or other similar rights of equity
holders or any other person arising by operation of law, under the
organizational




--------------------------------------------------------------------------------




documents of each Subsidiary, under any agreement to which any Subsidiary is a
party or otherwise. The Company does not own or control, directly or indirectly,
any equity interest in any corporation, joint venture, limited liability
company, association or other entity other than the Subsidiaries. The Company
did not as of the date of its most recently filed balance sheet with the
Commission, have any “significant subsidiaries” (as defined in Rule 1-02(w) of
Regulation S-X).


(xiv)Capitalization. As of the date hereof, (A) 300,000,000 shares of Common
Stock were authorized for issuance, of which 10,012,100 shares were issued and
outstanding and (B) 50,000,000 shares of preferred stock, par value $0.01 per
share, of the Company were authorized for issuance, none of which were issued or
outstanding. The issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company. Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no outstanding (A) securities
or obligations of the Company or any of the Subsidiaries convertible into or
exchangeable for any equity interests of the Company or any such Subsidiary,
(B) warrants, rights or options to subscribe for or purchase from the Company or
any such Subsidiary any such equity interests or any such convertible or
exchangeable securities or obligations or (C) obligations of the Company or any
such Subsidiary to issue any equity interests, any such convertible or
exchangeable securities or obligation, or any such warrants, rights or options.
The Company's Common Stock has been registered pursuant to Section 12(b) of the
1934 Act and is authorized for trading on the Nasdaq Global Select Market
(“Nasdaq”), and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration or the listing of the Common Stock
with the Commission or Nasdaq, as the case may be, nor has the Company received
any notification that the Commission or Nasdaq is contemplating terminating such
registration or listing. The Company is in compliance with the current listing
standards of Nasdaq.


(xv)Authorization and Description of Certain Agreements. This Agreement has been
duly authorized, executed and delivered by the Company and is the valid and
binding obligation of the Company enforceable in accordance with its terms,
except as the enforcement thereof may be subject to (A) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or thereafter in effect
relating to creditors' rights generally and (B) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought.
This Agreement conforms in all material respects to the description thereof in
the Registration Statement, the General Disclosure Package and the Prospectus.


(xvi)Authorization and Description of Securities. The Securities have been duly
authorized for issuance and sale to the Underwriters pursuant to this Agreement,
and, when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein, will be validly issued and fully
paid and non-assessable; the Securities conform in all material respects to all
statements relating thereto contained in the Registration Statement, the General
Disclosure Package and the Prospectus and such descriptions conform to the
rights set forth in the instruments defining the same; no holder of the
Securities will be subject to personal liability by reason of being such a
holder and the issuance of the Securities is not subject to any preemptive or
other similar rights of any securityholder of the Company.


(xvii)Absence of Defaults and Conflicts. The Company is not in violation of its
Articles of Amendment and Restatement (as amended or supplemented through the
date of this Agreement, the “Charter”) or its Amended and Restated Bylaws
(“Bylaws”). No Subsidiary is in violation of its




--------------------------------------------------------------------------------




organizational documents (including, without limitation, partnership and limited
liability company agreements). Neither the Company nor any of its Subsidiaries
is in default in the performance or observance (nor has any event occurred which
with notice, lapse of time or both would constitute a default in the observance
or performance) of any obligation, agreement, covenant or condition contained in
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary may be bound, or
to which any of the property or assets of the Company or any Subsidiary is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not result in a Material Adverse Effect; and the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the
Securities and the use of the proceeds from the sale of the Securities as
described in the Registration Statement, the General Disclosure Package and the
Prospectus under the caption “Use of Proceeds”) and compliance by the Company
with its obligations hereunder and thereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not result in a Material Adverse
Effect), nor will such action result in any violation of the provisions of the
Charter or Bylaws of the Company or the organizational documents of any
Subsidiary (including, without limitation, partnership and limited liability
company operating agreements), any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their assets, properties or operations. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder's behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.


(xviii)Compliance with Applicable Laws, Rules and Regulations. The Company and
each of its Subsidiaries are in compliance with all applicable federal, state,
local and foreign laws, rules, regulations, orders, decrees and judgments,
including those relating to transactions with affiliates, except where the
failure to so comply would not, individually or in the aggregate, result in a
Material Adverse Effect.


(xix)Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company (without
further inquiry), threatened, against or affecting the Company or any
Subsidiary, which is required to be disclosed in the Registration Statement, the
General Disclosure Package or the Prospectus (other than as disclosed therein),
or which would reasonably be expected to result in a Material Adverse Effect, or
which would reasonably be expected to materially and adversely affect the
properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any Subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Registration Statement, including ordinary routine litigation incidental to
the business, would not, individually or in the aggregate, result in a Material
Adverse Effect.








--------------------------------------------------------------------------------




(xx)Accuracy of Exhibits. There are no contracts or documents that are required
to be described in the Registration Statement, the General Disclosure Package or
the Prospectus or the documents incorporated by reference therein or to be filed
as exhibits to the Registration Statement which have not been described in all
material respects or filed, as the case may be, as required by Item 601(b) of
Regulation S‑K under the 1933 Act Regulations. The copies of all contracts,
agreements, instruments and other documents (including governmental licenses,
authorizations, permits, consents and approvals and all amendments or waivers
relating to any of the foregoing) that have been furnished to the Underwriters
or their counsel are complete and genuine (or copies of genuine documents) and
include all material collateral and supplemental agreements thereto.


(xxi)Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is required in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement, except (a) such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations or state securities laws or the rules of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) and (b) such as have been obtained under
the laws and regulations of jurisdictions outside the United States in which the
Securities are offered.


(xxii)Absence of Manipulation. Other than permitted activity pursuant to
Regulation M under the 1934 Act, neither the Company nor any of its affiliates,
as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”), has taken, nor will the Company or any of its Affiliates take,
directly or indirectly, any action that is designed to, has constituted or would
be expected to cause or result in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Securities.


(xxiii)Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them as described in
the Registration Statement, the General Disclosure Package and the Prospectus
(collectively, the “Intangibles”), except where the failure so to possess the
same would not be reasonably expected to result, individually or in the
aggregate, in a Material Adverse Effect; the Company and its Subsidiaries are in
compliance with the terms and conditions of all such Intangibles, except where
the failure so to comply would not result, individually or in the aggregate, in
a Material Adverse Effect; all of the Intangibles are valid and in full force
and effect, except when the invalidity of such Intangibles or the failure of
such Intangibles to be in full force and effect would not be reasonably expected
to result, individually or in the aggregate, in a Material Adverse Effect; the
Company and its Subsidiaries have not received any written notice of proceedings
relating to the revocation or modification of any such Intangibles which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would be reasonably expected to result in a Material Adverse
Effect; the Company and its Subsidiaries have not violated or received written
notice of any infringement of or conflict with (and the Company does not know,
without further inquiry, of any such infringement of or conflict with) asserted
rights of others with respect to any such Intangibles, except where any such
infringement or conflict would not be reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.


(xxiv)Real Property; Personal Property. Neither the Company nor any Subsidiary
owns any real property or holds any real property lease. The Company and its
Subsidiaries have good title to all personal property, if any, owned by them, in
each case, free and clear of all liens, security interests,




--------------------------------------------------------------------------------




pledges, charges, encumbrances, mortgages and defects, except as are disclosed
in the Registration Statement, the General Disclosure Package and the Prospectus
or as would not be reasonably expected to result, individually or in the
aggregate, in a Material Adverse Effect.


(xxv)Investment Company Act. Neither the Company nor any of its Subsidiaries is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended (the “1940 Act”).


(xxvi)Registration Rights. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus or which have been waived,
there are no persons with registration or other similar rights to have any
equity or debt securities, including securities that are convertible into or
exchangeable for equity securities, registered pursuant to the Registration
Statement or otherwise registered by the Company under the 1933 Act; no person
has a right of participation, first refusal or similar right with respect to the
sale of the Securities by the Company.


(xxvii)Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management's general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) receipts and
expenditures are being made only in accordance with management's general or
specific authorization; (D) access to assets is permitted only in accordance
with management's general or specific authorization; and (E) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, since the end of the Company's most recent audited
fiscal year, there has been (A) no material weakness in the Company's internal
control over financial reporting (whether or not remediated) and (B) no change
in the Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting. The Company and its Subsidiaries, considered
as one enterprise, have established and currently maintain disclosure controls
and procedures that comply with Rule 13a-15 under the 1934 Act and the Company
has determined that such disclosure controls and procedures are effective in
compliance with Rule 13a-15 under the Exchange Act.


(xxviii)No Commissions. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries or the Underwriters for a brokerage
commission, finder's fee or like payment in connection with the offering and
sale of the Securities by the Underwriters under this Agreement.


(xxix)Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company's directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.


(xxx)Payment of Taxes. All tax returns of the Company and its Subsidiaries
required by law to be filed have been filed and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be




--------------------------------------------------------------------------------




promptly taken and as to which adequate reserves have been provided. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re‑assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.


(xxxi)Absence of Transfer Taxes. There are no transfer taxes or other similar
fees or charges under federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the sale by the Company of the Securities under
this Agreement.


(xxxii)Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any Subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has been denied any
material insurance coverage which it has sought or for which it has applied.


(xxxiii)Statistical and Market-Related Data. The statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate as of the respective dates of such documents, and the
Company has obtained the written consent to the use of such data from such
sources to the extent required.


(xxxiv)Foreign Corrupt Practices Act. None of the Company, any Subsidiary or, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or other person acting on behalf of the Company or any of its Subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA. The Company and the Subsidiaries have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.


(xxxv)Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge




--------------------------------------------------------------------------------




of the Company, threatened.


(xxxvi)OFAC. None of the Company, any Subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or person acting on
behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.


(xxxvii)Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries on the one hand, and the
directors, officers, trustees, managers, stockholders, partners, customers or
suppliers of the Company or any of the Subsidiaries on the other hand, which
would be required by the 1933 Act or by the 1933 Regulations to be described in
the Registration Statement, the General Disclosure Package and the Prospectus,
which is not so described.


(xxxviii)Employment; Noncompetition; Nondisclosure. The Company has not been
notified that (a) any executive officer of the Company or the Manager, (b) any
key employee of the Manager, American Capital Mortgage Management, LLC (“ACM”)
or American Capital, Ltd (“ACAS”), in each case, with significant
responsibilities to the Company, or (c) a significant number of members of the
investment team provided to the Manager by ACAS or ACM plans to terminate his,
her or their employment with his, her or their current employer. Neither the
Company nor any executive officer of the Company is subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar arrangement
that would be violated by the present or proposed business activities of the
Company as described in the Registration Statement, the General Disclosure
Package and the Prospectus, except where such violation would not constitute a
Material Adverse Effect.


(xxxix)Pending Proceedings and Examinations. The Registration Statement is not
the subject of a pending proceeding or examination under Section 8(d) or 8(e) of
the 1933 Act, and the Company is not the subject of a pending proceeding under
Section 8A of the 1933 Act in connection with the offering of the Securities.


(xl)REIT Status. Commencing with its initial taxable year ended December 31,
2011, the Company has been organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust
(“REIT”) under the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (collectively, the “Code”),
and the Company's current and proposed method of operations as described in the
Registration Statement, the General Disclosure Package and the Prospectus will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code for its taxable year ending December 31, 2012 and
thereafter. No transaction or other event has occurred that could cause the
Company to not be able to qualify as a REIT for its taxable year ending December
31, 2012 or future taxable years. Except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company and each of its Subsidiaries have no intention of changing their
operations or engaging in activities that would cause the Company to fail to
qualify, or make economically undesirable the Company's continued qualification,
as a REIT under the Code.


(xli)Tax Opinion. With respect to each legal opinion as to Federal income tax
matters provided to the Underwriters pursuant to Section 5(b) hereof, the
Company's representatives have




--------------------------------------------------------------------------------




discussed with its counsel, Skadden, Arps, Slate, Meagher & Flom LLP, the
officer's certificate supporting each such opinion, and where representations in
such officer's certificate involve terms defined in the Code, the Treasury
regulations thereunder, published rulings of the Internal Revenue Service or
other relevant authority, the Company's representatives are satisfied after
their discussions with their counsel in their understanding of such terms and
are capable of making such representations.


(xlii)Description of Organization and Method of Operations. The description of
the Company's organization and current and proposed method of operations and its
qualification and taxation as a REIT set forth in the Registration Statement,
the General Disclosure Package and the Prospectus is accurate in all material
respects and presents fairly the matters referred to therein. The Company has no
intention of changing its operations or engaging in activities which would cause
it to fail to qualify, or make economically undesirable, its qualification as a
REIT. The Company's conflicts of interest, operating policies, investment
guidelines and operating restrictions described or incorporated by reference in
the Registration Statement, the General Disclosure Package and the Prospectus
accurately reflect in all material respects the guidelines and policies of the
Company with respect to the operation of its business, and no material deviation
from such guidelines or policies is currently contemplated.


(xliii)Director Independence. Each of the independent directors named in the
Registration Statement, the General Disclosure Package and Prospectus satisfies
the independence standards established by Nasdaq and, with respect to members of
the Company's audit committee, the enhanced independence standards contained in
Rule 10A-3(b)(1) promulgated by the Commission under the 1934 Act.


(xliv)Broker/Dealer Status. The Company is not required to register as a
“broker” or “dealer” in accordance with the provisions of the rules and the 1934
Act Regulations and does not, directly or indirectly through one or more
intermediaries, control or have any other association with (within the meaning
of Article I of the By-laws of the FINRA) any member firm of the FINRA. No
relationship, direct or indirect, exists between or among the Company, on the
one hand, and the directors, officers or stockholders of the Company, on the
other hand, which is required by the rules of the FINRA to be described in the
Registration Statement, the General Disclosure Package and the Prospectus, which
is not so described.


(xlv)Dividends/Distributions. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, no Subsidiary is currently
prohibited, directly or indirectly, from paying any dividends or distributions
to the Company to the extent permitted by applicable law, from making any other
distribution on such Subsidiary's issued and outstanding capital stock or other
equity interests, from repaying to the Company any loans or advances to such
Subsidiary from the Company or from transferring any of the property or assets
of such Subsidiary to the Company.


(xlvi)ACAS Statements and Information. To the knowledge of the Company, the
statements and information in the Registration Statement, the General Disclosure
Package and the Prospectus relating to ACAS are true, complete and accurate in
all material respects.


(xlvii)Lending Relationships. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company and, to the
knowledge of the Company, its Affiliates (a) do not have any material lending or
other relationship with any bank or lending affiliate of any Underwriter and (b)
do not intend to use any of the proceeds from the sale of the Securities




--------------------------------------------------------------------------------




to repay any outstanding debt owed to any affiliate of any Underwriter.
(b)Representations and Warranties by the Manager. The Manager represents and
warrants to each Underwriter as of the date hereof, as of the Applicable Time,
as of the Closing Time, and, as of each such Date of Delivery (if any) and
agrees with each Underwriter, as follows:


(i)Good Standing of the Manager. The Manager has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has power and authority to conduct its business as
described in the Registration Statement, the General Disclosure Package and the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Manager is duly qualified as a foreign limited liability company to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.


(ii)Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Manager and constitutes a valid and binding
agreement of the Manager enforceable in accordance with its terms, except in
each case as may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or thereafter in effect relating to
creditors' rights generally and (B) general equitable principles and the
discretion of the court before which any proceeding therefor may be brought.


(iii)Absence of Violations, Defaults and Conflicts. The Manager is not in
violation of its certificate of formation, limited liability company agreement
or other organizational documents or in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Manager is a party or by which it may
be bound, or to which any of the property or assets of the Manager is subject
(collectively, the “Manager Agreements and Instruments”), or in violation of any
law, statute, rule, regulation, judgment, order or decree, except for such
violations or except for such defaults that would not result in a material
adverse effect on the condition, financial or otherwise, or in the business
affairs, business prospects or regulatory status of the Manager, whether or not
arising in the ordinary course of business, or that would otherwise prevent the
Manager from carrying out its obligations under this Agreement (a “Manager
Material Adverse Effect”). The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein and in
the Registration Statement, the General Disclosure Package and the Prospectus
and compliance by the Manager with its obligations under this Agreement do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Manager pursuant to the Manager Agreements and Instruments, nor
will such action result in any violation of the provisions of the limited
liability company operating agreement or other organizational documents of the
Manager or any applicable law, statute, rule, regulation, judgment, order, writ
or decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Manager or any of its assets, properties
or operations, except as would not result in a Manager Material Adverse Effect.


(iv)Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Manager,
threatened, against or affecting the Manager, except for such matters that would
not, individually or in the aggregate, result in a Manager Material Adverse
Effect.




--------------------------------------------------------------------------------






(v)Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is required in connection with the offering or
sale of the Securities hereunder or the consummation of the transactions
contemplated by this Agreement, (a) except such as have been already obtained or
as may be required under the 1933 Act or the 1933 Act Regulations or state
securities laws or the rules of the FINRA and (b) such as have been obtained
under the laws and regulations of jurisdictions outside the United States in
which the Reserved Securities are offered.


(vi)Financial Resources. The Manager has the financial and other resources
available to it necessary for the performance of its services and obligations as
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus and under this Agreement and the Management Agreement.


(vii)Possession of Licenses and Permits. The Manager possesses such Intangibles
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus, except where the
failure so to possess would not be reasonably expected to result, individually
or in the aggregate, in a Manager Material Adverse Effect; the Manager is in
compliance with the terms and conditions of all such Intangibles, except where
the failure so to comply would not result, individually or in the aggregate, in
a Manager Material Adverse Effect; all of the Intangibles are valid and in full
force and effect, except when the invalidity of such Intangibles or the failure
of such Intangibles to be in full force and effect would not reasonably be
expected to result, individually or in the aggregate, in a Manager Material
Adverse Effect; and the Manager has not received any notice of proceedings
relating to the revocation or modification of any such Intangibles which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Manager Material
Adverse Effect.


(viii)Employment; Noncompetition; Nondisclosure. The Manager has not been
notified that (a) any executive officer the Manager, (b) any key employee of the
Manager, ACM or ACAS (in each case, with significant responsibility for the
Company's operations) or (c) a significant number of members of the investment
team provided to the Manager by ACAS or ACM plans to terminate his, her or their
employment with his, her or their current employer. None of the Manager, any
executive officer of the Manager or any key employee of the Manager, ACM or ACAS
is subject to any noncompete, nondisclosure, confidentiality, employment,
consulting or similar agreement that would be violated by the present or
proposed business activities of the Company or the Manager as described in the
Registration Statement, the General Disclosure Package and the Prospectus,
except where such violation would not constitute a Manager Material Adverse
Effect.


(ix)Manager Statements and Information. The statements and information in the
Registration Statement, the General Disclosure Package and the Prospectus
relating to the Manager are true, complete and accurate in all material
respects.


(x)Investment Advisers Act. The Manager is not prohibited by the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), or the rules and
regulations thereunder, from performing its obligations under the Management
Agreement as described in the Registration Statement, the General Disclosure
Package and the Prospectus; and the Manager is not registered and is not
required to register as an investment adviser under the Advisers Act.






--------------------------------------------------------------------------------




Section 2.Sale and Delivery to Underwriters; Closing.


(a)Initial Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, at
a price of $21.55 per share of Common Stock, the number of Initial Securities
set forth in Schedule I opposite the name of such Underwriter, plus any
additional number of Initial Securities which such Underwriter may become
obligated to purchase pursuant to the provisions of Section 10 hereof, subject,
in each case, to such adjustments among the Underwriters as the Representatives
in their sole discretion shall make to eliminate any sales or purchases of
fractional securities.


(b)Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Underwriters, severally and
not jointly, to purchase up to an additional 1,791,650 shares of Common Stock,
at the price per share set forth in paragraph (a) above; provided that the price
per share for any Option Securities shall be reduced by an amount per share
equal to any dividends or distributions declared and payable by the Company on
the Initial Securities but not payable on such Option Securities. The option
hereby granted will expire 30 days after the date hereof and may be exercised in
whole or in part at any time on or before the 30th day after the date hereof
only for the purpose of covering over-allotments, which may be made in
connection with the offering and distribution of the Initial Securities upon
notice by the Representatives to the Company setting forth the number of Option
Securities as to which the several Underwriters are then exercising the option
and the time and date of payment and delivery for such Option Securities. Any
such time and date of delivery (a “Date of Delivery”) shall be determined by the
Representatives, but shall not be later than seven full business days after the
exercise of said option. If the option is exercised as to all or any portion of
the Option Securities, each of the Underwriters, acting severally and not
jointly, will purchase that proportion of the total number of Option Securities
then being purchased which the number of Initial Securities set forth in
Schedule I opposite the name of such Underwriter bears to the total number of
Initial Securities, subject in each case to such adjustments as the
Representatives in their sole discretion shall make to eliminate any sales or
purchases of fractional shares.


(c)Payment. The Securities shall be delivered by the Company to the
Representatives, including, at the option of the Representatives, through the
facilities of DTC for the account of the Representatives, against payment by the
Representatives of the purchase price therefor by wire transfer of immediately
available funds to a bank account designated by the Company. The time and date
of such delivery and payment for the Initial Securities shall be 10:00 a.m. (New
York City time) on the third (fourth, if the pricing occurs after 4:30 p.m. (New
York City time) on any given day) business day after the date hereof, or such
other time not later than ten business days after such date as shall be agreed
upon by the Representatives and the Company (such time and date of payment and
delivery being herein called “Closing Time”).


In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for such Option Securities
and delivery of such Option Securities through the facilities of DTC shall be
made on each Date of Delivery as specified in the notice from the
Representatives to the Company.


Section 3.Covenants of the Company and the Manager. The Company and, with
respect to paragraphs (k) and (l) only, the Manager covenant with each
Underwriter as follows:


(a)Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b) hereof, will comply with the requirements of Rule 430A
and will notify the Representatives




--------------------------------------------------------------------------------




promptly, and confirm the notice in writing, (i) when any post-effective
amendment to the Registration Statement shall have been declared effective, or
any supplement to the Prospectus or any amended Prospectus shall have been
filed, (ii) of the receipt of any comments from the Commission, (iii) of any
request by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information, (iv) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement, or of any order preventing or suspending the use of
any Preliminary Prospectus, or of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes or of any examination
pursuant to Section 8(e) of the 1933 Act concerning the Registration Statement
and (v) if the Company becomes the subject of a proceeding under Section 8A of
the 1933 Act in connection with the offering of the Securities. The Company will
effect the filings required under Rule 424(b), in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8)). The Company
will make every reasonable effort to prevent the issuance of any stop order and,
if any stop order is issued, to obtain the lifting thereof at the earliest
possible moment.


(b)Filing of Amendments and Exchange Act Documents. The Company will give the
Representatives notice of its intention to file or prepare any amendment to the
Registration Statement (including any filing under Rule 462(b)) or any
amendment, supplement or revision to any Preliminary Prospectus or to the
Prospectus, whether pursuant to the 1933 Act, the 1934 Act or otherwise, and the
Company will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing or use, as the case may
be, and will not file or use any such document to which the Representatives or
counsel for the Underwriters shall reasonably object, except as required by law.
The Company has given the Representatives notice of any filings made pursuant to
the 1934 Act or 1934 Act Regulations within 48 hours prior to the execution of
this Agreement; the Company will give the Representatives notice of its
intention to make any such filing from the execution of this Agreement to the
Closing Time and will furnish the Representatives with copies of any such
documents a reasonable amount of time prior to such proposed filing and will not
file or use any such document to which the Representatives or counsel for the
Underwriters shall reasonably object, except as required by law.


(c)Delivery of Registration Statements. Upon request, the Company will furnish
or will deliver to the Representatives and counsel for the Underwriters, without
charge, conformed copies of the Registration Statement and of each amendment
thereto (including exhibits filed therewith or incorporated by reference therein
and documents incorporated or deemed to be incorporated by reference therein or
otherwise deemed to be a part thereof) and conformed copies of all consents and
certificates of experts, and will also deliver to the Representatives, without
charge, a conformed copy of the Registration Statement and of each amendment
thereto (without exhibits) for each of the Underwriters. The copies of the
Registration Statement and each amendment thereto furnished to the Underwriters
will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.


(d)Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each Preliminary Prospectus as such
Underwriter reasonably requested, and the Company hereby consents to the use of
such copies for purposes permitted by the 1933 Act. The Company will furnish to
each Underwriter, without charge, during the period when the Prospectus is
required to be delivered under the 1933 Act, such number of copies of the
Prospectus (as amended or supplemented) as such Underwriter may reasonably
request. The Prospectus and any amendments or supplements thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S‑T.






--------------------------------------------------------------------------------




(e)Continued Compliance with Securities Laws. The Company will comply with the
1933 Act and the 1933 Act Regulations and the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement and in the Prospectus. If at any time when a
prospectus is required by the 1933 Act to be delivered in connection with sales
of the Securities, any event shall occur or condition shall exist as a result of
which it is necessary, in the opinion of counsel for the Underwriters or for the
Company, to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include any untrue statements
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a purchaser, or if it shall be necessary, in the
opinion of such counsel, at any such time to amend the Registration Statement or
amend or supplement the Prospectus in order to comply with the requirements of
the 1933 Act or the 1933 Act Regulations, the Company will promptly prepare and
file with the Commission, subject to Section 3(b), such amendment or supplement
as may be necessary to correct such statement or omission or to comply with such
requirements, the Company will use its best efforts to have such amendment
declared effective as soon as practicable and the Company will furnish to the
Underwriters such number of copies of such amendment or supplement as the
Underwriters may reasonably request. If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement, the
General Disclosure Package or the Prospectus, or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
will promptly notify the Representatives and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.


(f)Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representatives may designate and to maintain such
qualifications in effect for a period of not less than one year from the date
hereof; provided, however, that the Company shall not be obligated to file any
general consent to service of process or to qualify as a foreign corporation or
as a dealer in securities in any jurisdiction in which it is not so qualified or
to subject itself to taxation in respect of doing business in any jurisdiction
in which it is not otherwise so subject.


(g)Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its security holders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of Section
11(a) of the 1933 Act.


(h)Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Prospectus under “Use of Proceeds.”


(i)Listing. The Company will use its best efforts to effect and maintain the
quotation of the Securities on Nasdaq.


(j)Restriction on Sale of Securities. During a period of 30 days from the date
of the Prospectus, the Company will not, without the prior written consent of
the Representatives, (i) directly or indirectly, offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for shares of Common Stock or file




--------------------------------------------------------------------------------




any registration statement under the 1933 Act with respect to any of the
foregoing or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of the shares of Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Common Stock or such other securities, in cash or otherwise. The
foregoing sentence shall not apply to the (A) Securities to be sold hereunder,
(B) any shares of Common Stock issued or options to purchase Common Stock
granted pursuant to existing employee benefit plans of the Company, (C) any
shares of Common Stock issued pursuant to any non-employee director stock plans
or dividend reinvestment plans or (D) any shares of Common Stock issued in any
merger or acquisition transaction. Notwithstanding the foregoing, if (1) during
the last 17 days of the 30-day restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs or
(2) prior to the expiration of the 30-day restricted period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the 30-day restricted period, the restrictions imposed in this
paragraph (j) shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.


(k)Issuer Free Writing Prospectuses. Each of the Company and the Manager
represents and agrees that, unless it obtains the prior consent of the
Representatives, and each Underwriter represents and agrees that, unless it
obtains the prior consent of the Company, the Manager and the Representatives,
it has not made and will not make any offer relating to the Securities that
would constitute an “issuer free writing prospectus,” as defined in Rule 433, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405, required to be filed with the Commission. Any such free writing prospectus
consented to by the Company, the Manager and the Representatives is hereinafter
referred to as a “Permitted Free Writing Prospectus.” Each of the Company and
the Manager represents that it has treated or agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.


(l)Share Price Manipulation. Each of the Company and the Manager agrees that it
will not, and will cause its respective officers and directors (and in the case
of the Manager, ACAS) and their respective subsidiaries not to, take, directly
or indirectly, any action designed to, or that might be reasonably expected to,
cause or result in stabilization or manipulation of the price of the Securities
to facilitate the sale or resale of the Securities, provided that the Company
may bid for and purchase its Common Stock in accordance with Rule 10b-18 under
the 1934 Act.


(m)REIT Qualification. The Company will use its best efforts to continue to meet
the requirements for qualification and taxation as a REIT under the Code for its
taxable year ending December 31, 2012 and, subject to any future determination
by the Company's board of directors that it is no longer in the Company's best
interests to qualify as a REIT, thereafter.


(n)Investment Company Act. The Company will use its best efforts to conduct its
affairs and the affairs of its Subsidiaries in such a manner so as to ensure
that neither the Company nor any of its Subsidiaries will be an “investment
company” (as defined in the 1940 Act) or an entity “controlled” by an investment
company that is required to be registered under the 1940 Act.


(o)Lock-up Agreements. The Company will use its best efforts to provide the
Representatives, prior to the Applicable Time, with an agreement substantially
in the form of Exhibit E signed by each of the persons and entities listed on
Schedule V hereto.






--------------------------------------------------------------------------------




(p)Undertakings. The Company will comply with all of the provisions of any
undertakings in the Registration Statement.


(q)Transfer Agent. The Company has engaged and will maintain, at its sole
expense, a registrar and transfer agent for the Securities.


(r)Liability Insurance. The Company will obtain or maintain, as appropriate,
directors and officers liability insurance in an amount deemed advisable by the
Company in its reasonable discretion.


Section 4.Payment of Expenses.


(a)Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and of each amendment
thereto, (ii) the preparation, printing and delivery to the Underwriters of this
Agreement, and such other documents as may be required in connection with the
offering, purchase, sale, issuance or delivery of the Securities, (iii) the
preparation, issuance and delivery of the certificates for the Securities, if
any, to the Underwriters, including any applicable stock or other transfer taxes
and any stamp or other duties payable upon the sale, issuance or delivery of the
Securities to the Underwriters, (iv) the fees and disbursements of the Company's
counsel and accountants, (v) the qualification of the Securities under
securities laws in accordance with the provisions of Section 3(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection therewith and in connection with the preparation
of any Blue Sky Survey and any supplement thereto, (vi) the printing and
delivery to the Underwriters of copies of each Preliminary Prospectus, any
Permitted Free Writing Prospectus and of the Prospectus and any amendments or
supplements thereto and any costs associated with electronic delivery of any of
the foregoing by the Underwriters to investors, (vii) the fees and expenses of
any transfer agent or registrar for the Securities, (viii) the reasonable costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the Securities, including,
expenses associated with the production of road show slides and graphics, but
excluding travel and reasonable lodging expenses of the Underwriters and
representatives and officers of the Company (which shall be paid by the
Underwriters), and (ix) any filing fees incident to, and the reasonable fees and
disbursements of counsel to the Underwriters in connection with, the review by
FINRA of the terms of the sale of the Securities (subject to a maximum of
$10,000) and (x) the fees and expenses incurred in connection with the quotation
of the Securities on Nasdaq.


(b)Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5 or Section 9
hereof, the Company shall reimburse the Underwriters for all of their
out-of-pocket expenses, (including the reasonable fees and disbursements of
counsel for the Underwriters) actually incurred in connection with the proposed
purchase and the public offering and sale of the Securities.


Section 5.Conditions of Underwriters' Obligations. The obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties of the Company and the Manager contained in Section 1 hereof or in
certificates of any officer of the Company or any subsidiary of the Company or
the Manager delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:


(a)Effectiveness of Registration Statement; Filing of Prospectus; Payment of
Filing Fee. The Registration Statement, including any Rule 462(b) Registration
Statement, shall have become effective and at the Closing Time no stop order
suspending the effectiveness of the Registration Statement shall have been




--------------------------------------------------------------------------------




issued under the 1933 Act or proceedings therefore initiated or threatened by
the Commission, and any request on the part of the Commission for additional
information shall have been complied with to the reasonable satisfaction of
counsel to the Underwriters. A prospectus containing the Rule 430A Information
shall have been filed with the Commission in the manner and within the time
period required by Rule 424(b) without reliance on Rule 424(b)(8) (or a
post-effective amendment providing such information shall have been filed and
have been declared effective in accordance with the requirements of Rule 430A).
The Company shall have paid the required Commission filing fees relating to the
Securities within the time period required by the 1933 Act Regulations.


(b)Opinions of Counsel for the Company and the Manager. At Closing Time, the
Representatives shall have received the favorable opinions, dated as of Closing
Time, of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company and
the Manager, in form and substance satisfactory to counsel for the Underwriters
to the effect set forth in Exhibit A and Exhibit B hereto and to such further
effect as counsel to the Underwriters may reasonably request. In addition, at
Closing Time, the Representatives shall have received the favorable opinion,
dated as of Closing Time, of Skadden, Arps, Slate, Meagher & Flom LLP, tax
counsel for the Company, in form and substance satisfactory to counsel for the
Underwriters to the effect set forth in Exhibit C hereto and to such further
effect as counsel to the Underwriters may reasonably request.


(c)Opinion of Maryland Counsel for the Company. At Closing time, the
Representatives shall have received the favorable opinion, dated as of Closing
Time, of Venable LLP, Maryland counsel for the Company, in form and substance
satisfactory to counsel for the Underwriters to the effect set forth in Exhibit
D hereto and to such further effect as counsel for the Underwriters may
reasonably request.


(d)Opinion of Counsel for Underwriters. At the Closing Time, the Representatives
shall have received the favorable opinion, dated as of the Closing Time, of
Hunton & Williams LLP with respect to the matters the Underwriters reasonably
request. Such counsel may also state that, insofar as such opinion involves
factual matters, they have relied, to the extent they deem proper, upon
certificates of officers of the Company, the Manager and certificates of public
officials.


(e)Officers' Certificates. At Closing Time, there shall not have been, since the
date hereof, since the Applicable Time or since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, any Material Adverse Effect or Manager Material
Adverse Effect. The Underwriters shall have received a certificate of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company, dated as of Closing Time, to the effect that
(i) there has been no such Material Adverse Effect, (ii) the representations and
warranties in Section 1(a) hereof are true and correct with the same force and
effect as though expressly made at and as of Closing Time, (iii) the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied at or prior to Closing Time, and (iv) no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or are pending or, to their
knowledge, contemplated by the Commission. The Representatives shall have also
received a certificate of the President of the Manager and of the Treasurer of
the Manager, dated as of the Closing Time, to the effect that (i) there has been
no Manager Material Adverse Effect, (ii) the representations and warranties in
Section 1(b) hereof are true and correct with the same force and effect as
though expressly made at and as of the Closing Time and (iii) the Manager has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied at or prior to the Closing Time.


(f)Accountant's Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from Ernst & Young LLP a letter dated
such date, in form and substance satisfactory to the Representatives, together
with signed or reproduced copies of such letters for each of the




--------------------------------------------------------------------------------




other Underwriters, containing statements and information of the type ordinarily
included in accountants' “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Registration Statement, the General Disclosure Package and the Prospectus. Such
letters shall address the audited financial statements, any unaudited interim
financial statements (including a statement that such unaudited financial
statements have been reviewed in accordance with the standards established under
Statement on Auditing Standards No. 100) and any pro forma financial statements
and also shall provide customary negative assurances.


(g)Bring-down Comfort Letter. At Closing Time, the Representatives shall have
received from Ernst & Young LLP a letter, dated as of Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (f) of this Section 5, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time.


(h)Approval of Listing. At Closing Time, the Securities shall have been approved
for quotation on Nasdaq.


(i)No Objection. At Closing Time, the FINRA shall not have raised any objection
with respect to the fairness and reasonableness of the underwriting terms and
arrangements.


(j)Lock up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit E signed by the
persons and entities listed on Schedule V hereto.


(k)Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Manager contained herein and the statements in any
certificates furnished by the Company and the Manager hereunder shall be true
and correct as of each Date of Delivery and, at the relevant Date of Delivery,
the Representatives shall have received:


(i)Officers' Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the Chief Financial Officer
or chief accounting officer of the Company confirming that the certificate
delivered by the Company at the Closing Time pursuant to Section 5(e) hereof
remains true and correct as of such Date of Delivery.


(ii)Officers' Certificate. A certificate, dated such Date of Delivery, of the
President of the Manager and of the Treasurer of the Manager confirming that the
certificate delivered by the Manager at the Closing Time pursuant to
Section 5(e) hereof remains true and correct as of such Date of Delivery.


(iii)Opinions of Counsel for the Company and the Manager. The favorable opinions
of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company and the
Manager and tax counsel for the Company, each in form and substance satisfactory
to counsel for the Underwriters, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinions required by Section 5(b) hereof.


(iv)Opinions of Maryland Counsel for Company. The favorable opinion of Venable
LLP, Maryland counsel for the Company, in form and substance satisfactory to
counsel for the Underwriters, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinions required by Section 5(c) hereof.




--------------------------------------------------------------------------------






(v)Opinion of Counsel for Underwriters. The favorable opinion of Hunton &
Williams LLP, special counsel for the Underwriters, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(d) hereof.


(vi)Bring-down Comfort Letter. A letter from Ernst & Young LLP, in form and
substance satisfactory to the Representatives and dated such Date of Delivery,
substantially in the same form and substance as the letters furnished to the
Representatives pursuant to Section 5(g) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than three days prior to such Date of Delivery.


(l)Additional Documents. At the Closing Time and at each Date of Delivery,
counsel for the Underwriters shall have been furnished with such documents and
opinions as they may reasonably require for the purpose of enabling it to pass
upon the issuance and sale of the Securities as herein contemplated, or in order
to evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be reasonably satisfactory in form and substance to
the Underwriters and counsel for the Underwriters.


(m)Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representatives by notice to the Company at any time at or prior to the
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party, except as provided
in Section 4(b) and except that this paragraph and Sections 1, 6, 7 and 8 shall
survive any such termination and remain in full force and effect.


Section 6.Indemnification.
(a)Indemnification of Underwriters. The Company agrees to indemnify and hold
harmless each Underwriter, its Affiliates, its selling agents and each person,
if any, who controls such Underwriter within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act as follows:


(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendment
thereto), and including the Rule 430A Information, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
Preliminary Prospectus and the General Disclosure Package or the Prospectus (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;


(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Issuer Limited Use Free Writing Prospectus or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;




--------------------------------------------------------------------------------






(iii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 6(e) below) any such settlement is effected
with the written consent of the Company;


(iv)against any and all expense (including the fees and disbursements of counsel
chosen by the Representatives), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above;


provided, however, that this indemnity shall not apply to any loss, liability,
claim, damage or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with the Underwriter Content.
(b)Indemnification of Company, Directors and Officers. Each Underwriter
severally agrees to indemnify and hold harmless the Company, its directors, each
officer of the Company who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act, against any and all loss, liability, claim,
damage and expense described in the indemnity contained in subsection (a) of
this Section 6, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement, the General Disclosure Package or the Prospectus in reliance upon and
in conformity with the Underwriter Content. The Company hereby acknowledges that
the only information that the Underwriters have furnished to the Company
expressly for use in the Registration Statement, the General Disclosure Package
or the Prospectus are the statements set forth under the caption “Underwriting”
in such documents as follows: paragraph four, the first and seventh sentence of
paragraph eleven, the first sentence of paragraph twelve and the third and
fourth sentences of paragraph thirteen, each relating to price stabilization
activities, and paragraph fifteen relating to electronic prospectus delivery
(collectively, the “Underwriter Content”).


(c)Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in




--------------------------------------------------------------------------------




the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of such
indemnifying party's election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 6 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel),
approved by the indemnifying party, representing the indemnified parties who are
parties to such action), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, or
(iii) the indemnifying party has authorized in writing the employment of counsel
for the indemnified party at the expense of the indemnifying party, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.


(d)Settlement without Consent if Failure to Reimburse. The indemnifying party
under this Section 6 shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by Section
6(c) hereof, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent includes (i) an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.


Section 7.Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Underwriters on the other hand from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.


The relative benefits received by the Company on the one hand and the
Underwriters on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the difference between the aggregate




--------------------------------------------------------------------------------




price to the public received by the Underwriters and the aggregate price paid by
the Underwriters to the Company for the Securities bear to the aggregate price
to the public received by the Underwriters.
The relative fault of the Company on the one hand and the Underwriters on the
other hand shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriters and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
Notwithstanding the provisions of this Section 7, (i) no Underwriter shall be
required to contribute an amount in excess of the underwriting discounts and
commissions applicable to the Securities purchased by such Underwriter and (ii)
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter's Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.
The Underwriters' respective obligations to contribute pursuant to this Section
7 are several in proportion to the number of Initial Securities set forth
opposite their respective names in Schedule I hereto and not joint.
Section 8.Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or the Manager submitted pursuant
hereto, shall remain operative and in full force and effect regardless of (i)
any investigation made by or on behalf of any Underwriter or its Affiliates or
selling agents, any person controlling any Underwriter, its officers or
directors or any person controlling the Company or Manager and (ii) delivery of
and payment for the Securities.


Section 9.Termination of Agreement.


(a)Termination; General. The Representatives may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the General Disclosure Package or the
Prospectus (exclusive of any supplement thereto), any Material Adverse Effect or
Manager Material Adverse Effect, the effect of which is such as to make it, in
the judgment of the Representatives, impracticable




--------------------------------------------------------------------------------




or inadvisable to market the Securities or to enforce contracts for the sale of
the Securities, or (ii) if there has occurred any material and adverse change in
the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change in national or international political, financial or
economic conditions, in each case the effect of which is such as to make it, in
the judgment of the Representatives, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or Nasdaq, or if trading generally on the New York
Stock Exchange or The NASDAQ Stock Market, Inc. has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States such that settlement and clearance of
the sale of the Securities is impracticable or impossible, or (v) if a banking
moratorium has been declared by either federal or New York State authorities.


(b)Liabilities and Expenses. If this Agreement is terminated pursuant to this
Section 9, (i) such termination shall be without liability of any party to any
other party except as provided in Section 4 hereof, and provided further that
this paragraph and Sections 1, 6, 7 and 9(a) shall survive such termination and
remain in full force and effect, and (ii) the Underwriters shall only be
entitled to receive out-of-pocket expenses actually incurred.


Section 10.Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at the Closing Time or a Date of Delivery to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the “Defaulted Securities”), the Representatives shall have the right, within
24 hours thereafter, to make arrangements for one or more of the non‑defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24‑hour period, then:


(i)if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non‑defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non‑defaulting
Underwriters, or


(ii)if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement, or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery, shall terminate without liability
on the part of any non‑defaulting Underwriter.


No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.
In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either (i) the Representatives or (ii) the Company shall have the right to
postpone the Closing Time or the relevant Date of Delivery, as the case may be,
for a period not exceeding seven days in order to effect any required changes in
the Registration Statement or Prospectus or in any other documents or
arrangements. As used herein, the term “Underwriter” includes any person
substituted for an Underwriter




--------------------------------------------------------------------------------




under this Section 10.
Section 11.Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure (as such terms are used in
Sections 6011, 6111 and 6112 of the U.S. Code and the Treasury Regulations
promulgated thereunder) of the transactions contemplated by this Agreement and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Company relating to such tax treatment and tax structure.


Section 12.Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriters shall be
directed to Deutsche Bank Securities Inc., 60 Wall Street, New York, New York
10005, Attention: Equity Capital Markets Syndicate; facsimile: 212-797-9344,
with a copy to (which shall not constitute notice) Hunton & Williams LLP, Bank
of America Plaza, Suite 4100, Atlanta, Georgia 30308, Attention of Trevor K.
Ross, Esq.; notices to the Company and the Manager shall be directed to each of
them at 2 Bethesda Metro Center, 14th Floor, Bethesda, Maryland 20814, attention
of Secretary, each with a copy to (which shall not constitute notice) Skadden,
Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036,
Attention of David J. Goldschmidt, Esq.


Section 13.No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the public offering price of the
Securities and any related discounts and commissions, is an arm's-length
commercial transaction between the Company and the Manager, on the one hand, and
the several Underwriters, on the other hand, (ii) in connection with the
offering contemplated hereby and the process leading to such transaction each
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, the Manager, or their respective stockholders,
creditors, employees or any other party, (iii) each Underwriter has not assumed
and will not assume an advisory or fiduciary responsibility in favor of the
Company or the Manager with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Underwriter has advised or
is currently advising the Company or the Manager on other matters) and each
Underwriter has no obligation to the Company or the Manager with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (iv) the Underwriters and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of each of the Company and the Manager, and (v) the Underwriters and their
respective agents have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company and the
Manager have consulted their own respective legal, accounting, regulatory and
tax advisors to the extent each deemed appropriate.


Section 14.Research Analyst Independence. The Company acknowledges that the
Underwriters' research analysts and research departments are required to be
independent from its investment banking division and is subject to certain
regulations and internal policies, and that Underwriter's research analysts may
hold views and make statements or investment recommendations and/or publish
research reports with respect to the Company and/or the offering that differ
from the views of their respective investment banking divisions. The Company
hereby waives and releases, to the fullest extent permitted by law, any claims
that the Company may have against the Underwriters with respect to any conflict
of interest that may arise from the fact that the views expressed by its
research analysts and research department may be different from or inconsistent
with the views or advice communicated to the Company by Underwriters' investment
banking division. The Company acknowledges that each Underwriter is a full
service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the




--------------------------------------------------------------------------------




account of its customers and hold long or short positions in debt or equity
securities of the Company and any other companies that may be the subject of the
transactions contemplated by this Agreement.


Section 15.Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Manager and
the Underwriters, or any of them, with respect to the subject matter hereof.


Section 16.Parties. This Agreement shall each inure to the benefit of and be
binding upon the Underwriters, the Company, the Manager and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters, the Company, the Manager and their respective successors and the
controlling persons and officers and directors referred to in Sections 6 and 7
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Underwriters, the Company, the
Manager and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Underwriter shall be deemed to be a successor by reason merely of such
purchase.


Section 17.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


Section 18.TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.


Section 19.Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.


Section 20.Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.


[Signature Page Follows.]




--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Manager a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Underwriters, the Company and the Manager in accordance with
its terms.
Very truly yours,


AMERICAN CAPITAL MORTGAGE INVESTMENT CORP.




By:    /s/ Samuel A. Flax    
Name:    Samuel A. Flax
Title:    Executive Vice President and     Secretary




AMERICAN CAPITAL MTGE MANAGEMENT, LLC




By:    /s/ Samuel A. Flax    
Name:    Samuel A. Flax
Title:    Executive Vice President and     Secretary






--------------------------------------------------------------------------------




CONFIRMED AND ACCEPTED,
as of the date first above written:


For themselves and as Representatives of the several Underwriters named in
Schedule I hereto.




Citigroup Global Markets Inc.






By:    /s/ Christian Anderson    
Name: Christian Anderson
Title: Managing Director




CREDIT SUISSE SECURITIES (USA) LLC






By:    /s/ Marcin Urbaszek    
Name: Marcin Urbaszek
Title: Director




DEUTSCHE BANK SECURITIES INC.






By:    /s/ Neil Abromavage    
Name: Neil Abromavage
Title: Managing Director






By:    /s/ Frank Windels    
Name: Frank Windels
Title: Managing Director


UBS SECURITIES LLC






By:    /s/ Halle J. Benett            
Name: Halle J. Benett
Title: Managing Director






By:    /s/ Ethan Elzen            
Name: Ethan Elzen
Title: Associate Director






WELLS FARGO SECURITIES, LLC




--------------------------------------------------------------------------------










By:    /s/ Richard Tobin            
Name: Richard Tobin
Title: Managing Director










--------------------------------------------------------------------------------




SCHEDULE I






Name of Underwriter
Number of Initial
Securities
Citigroup Global Markets Inc.
2,400,000
Credit Suisse Securities (USA) LLC
2,400,000
Deutsche Bank Securities Inc.
2,400,000
UBS Securities LLC
2,400,000
Wells Fargo Securities, LLC
2,400,000
Total
12,000,000











--------------------------------------------------------------------------------




SCHEDULE II


Information Conveyed at the Applicable Time








Price to Public: Variable


Number of Initial Securities: 12,000,000


Number of Option Securities: 1,791,650




--------------------------------------------------------------------------------




SCHEDULE III


Issuer General Use Free Writing Prospectus




None






--------------------------------------------------------------------------------




SCHEDULE IV


List of Subsidiaries




American Capital Mortgage Investment TRS, LLC, a Delaware limited liability
company
















--------------------------------------------------------------------------------




SCHEDULE V


List of Persons and Entities Subject to Lock Up Agreements
American Capital MTGE Management, LLC
Malon Wilkus
John R. Erickson
Samuel A. Flax
Alvin N. Puryear
Morris A. Davis
Gary Kain
Randy E. Dobbs
Larry K. Harvey
Robert M. Couch
Peter J. Federico
Christopher Kuehl










--------------------------------------------------------------------------------




Exhibit E
FORM OF LOCK‑UP AGREEMENT
TO BE DELIVERED PURSUANT TO SECTION 5(j)
March 13, 2012
Citigroup Global Markets Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
UBS Securities LLC
Wells Fargo Securities, LLC


c/o Deutsche Bank Securities Inc.
60 Wall Street, 41st Floor
New York, NY 10005-2836


As Representatives of the several Underwriters
Re:
Proposed Public Offering by American Capital Mortgage Investment Corp.

Dear Sirs:
The undersigned, an officer and/or director, manager or affiliate of American
Capital Mortgage Investment Corp., a Maryland corporation (the “Company”),
understands that Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., UBS Securities LLC and Wells Fargo
Securities, LLC (in such capacity, the “Representatives”) propose to enter into
an Underwriting Agreement (the “Underwriting Agreement”) with the Company and
American Capital MTGE Management, LLC, a Delaware limited liability company and
manager of the Company (the “Manager”), providing for the public offering of
shares of the Company's common stock, $0.01 par value per share (“Common
Stock”). In recognition of the benefit that such an offering will confer upon
the undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with the
Representatives that, during a period of 30 days following the date of the
Underwriting Agreement (subject to extensions as discussed below) (the “Lock-Up
Period”), the undersigned will not, without the prior written consent of the
Representatives, directly or indirectly, (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, or otherwise
dispose of or transfer any of the shares of Common Stock or any securities
convertible into or exchangeable or exercisable for shares of Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition, or
file, or cause to be filed, any registration statement under the Securities Act
of 1933, as amended, with respect to any of the foregoing (collectively, the
“Lock-Up Securities”) or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to




--------------------------------------------------------------------------------




be settled by delivery of shares of Common Stock or other securities, in cash or
otherwise.
Notwithstanding the foregoing, if:
(1)    during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or
(2)    prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results or becomes aware that material news or a
material event will occur during the 16-day period beginning on the last day of
the Lock-Up Period,
the restrictions imposed by this lock-up agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, as applicable,
unless the Representatives waive, in writing, such extension.
For the avoidance of doubt, nothing contained herein shall prevent the
undersigned from or restrict the ability of the undersigned to (i) purchase
shares of Common Stock or other securities of the Company or (ii) exercise any
options or other convertible securities granted under any benefit plan of the
Company; provided, that any shares of Common Stock received upon exercise of
such options or other convertible securities shall be subject to the foregoing
restrictions.
Notwithstanding the foregoing, the undersigned may make gifts or transfers of
Common Stock to, or for the benefit of, family members, charitable institutions,
and trusts, limited partnerships or other entities created for estate planning
purposes, the principal beneficiaries of which are family members or charitable
institutions, subject to the condition that any such family member or charitable
institution or other holder shall execute an agreement with the Representatives
stating that such transferee is receiving and holding the shares of Common Stock
subject to the provisions of this lock-up agreement. In addition, if the
undersigned is a corporation, partnership, limited liability company or other
entity, the undersigned may transfer shares of Common Stock to persons or other
entities that own equity interests in the undersigned, subject to the condition
that the recipient shall execute an agreement with the Representatives stating
that such recipient is receiving and holding the shares of Common Stock subject
to the provisions of this lock-up agreement.
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company's transfer agent and registrar against the
transfer of the Lock-Up Securities, except in compliance with the foregoing
instructions.
THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
[Signature page follows.]


Very truly yours,




Signature:    


Print Name:    


Title:    




